department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uil tl-n-2740-01 cc psi acooper memorandum for james w clark area_counsel communications technology and media oakland cc lm ctm sf from charles b ramsey chief branch passthroughs and special industries cc psi subject nondocketed significant advice review re this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent the issue presented in the nondocketed significant advice review was whether the financing contingency contained in the taxpayer’s stock purchase agreement prevent that agreement from constituting a binding contract as of the relevant effective date of sec_197 of date where the financing was not finalized until after that date because other factors are relevant in determining the amortization period of the covenant_not_to_compete the issue should be more generally presented as to whether the covenant_not_to_compete must be amortized over years pursuant to sec_197 the conclusion assumes facts not included in the background information we do not take any exception to the discussion involving whether a contract is considered binding or to the survey of illinois contract cases there is no mention however about whether the taxpayer made any elections pursuant to sec_1_197-1t therefore we decided to provide a general discussion about the effect of the elections under sec_197 a taxpayer may only amortize the covenant_not_to_compete under prior_law if the acquisition is pursuant to a written binding contract in effect on date and at all times thereafter before such acquisition an election is made under sec_1_197-1t to apply prior_law to property acquired pursuant to such written binding contract and no election is made under sec_1_197-1t to retroactively apply the provisions of sec_197 to property acquired after date and before date in general the election must be made by the due_date including extensions of time of the electing taxpayer’s federal_income_tax return for the election_year thus if the taxpayer fulfills all three conditions enumerated in the previous paragraph then the taxpayer may amortize the covenant_not_to_compete under prior_law under prior_law the covenant_not_to_compete would be amortized according to the provisions of sec_167 and sec_1_167_a_-3 since the covenant_not_to_compete was effective for a period of years then the amount allocated to the covenant_not_to_compete may be amortized over a period of years however if the taxpayer did not make a valid election under sec_1_197-1t on its federal_income_tax return for the taxable_year including date or if the taxpayer did make a valid election under sec_1_197-1t on its return for the taxable_year including date the taxpayer must amortize the covenant_not_to_compete over years pursuant to sec_197 nevertheless it may be possible for the taxpayer to request an extension of time under sec_301_9100-3 to make the election under sec_1_197-1t if you have any further questions please contact
